IN THE SUPREME COURT OF THE STATE OF DELAWARE

 TREVOR JENKINS,                         §
                                         §   No. 474, 2019
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 1305019695 (K)
 STATE OF DELAWARE,                      §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: June 30, 2020
                          Decided:   August 4, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                     ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Trevor J. Jenkins, filed this appeal from the Superior

Court’s denial of a motion for correction of illegal sentence. The State has moved

to affirm the judgment on the ground that it is manifest on the face of Jenkins’s

opening brief that his appeal is without merit. We agree and affirm.

      (2)    A Superior Court jury found Jenkins guilty of possession of a firearm

by a person prohibited (“PFBPP”) and possession of ammunition by a person

prohibited (“PABPP”). The Superior Court sentenced Jenkins on July 30, 2014. The

transcript of the sentencing hearing reflects that the Superior Court sentenced him
as follows: (i) for PFBPP, to eight years of Level V incarceration, of which three

years were mandatory, followed by one year of Level IV Crest and one year of Level

III Crest Aftercare; (ii) for PABPP, to five years of Level V incarceration, suspended

for one year of Level III probation. The original sentencing order was not consistent

with the sentence imposed at the sentencing hearing, but the Superior Court later

entered corrected orders.1 This Court affirmed on direct appeal.2

       (3)     On August 19, 2019, Jenkins filed a motion for correction or

modification of his sentence. He argued that the initial sentencing order correctly

reflected that he was sentenced for PFBPP to eight years of incarceration, suspended

after three years.      He contended that the later sentencing orders erroneously

increased his sentence to eight unsuspended years, contrary to the sentence imposed

at his sentencing hearing and without his presence in court or even his knowledge.

He also argued that eight years of incarceration is the statutory maximum sentence

for his PFBPP offense, and that the Level IV and Level III time therefore cannot

exceed six months under 11 Del. C. 4204(l).3 The Superior Court denied the motion,

and Jenkins has appealed.


1
  Jenkins v. State, 2015 WL 1331555, at *1 n.1 (Del. Mar. 23, 2015).
2
  Id. at *1.
3
  See 11 Del. C. § 4204(l) (“Except when the court imposes a life sentence or sentence of death,
whenever a court imposes a period of incarceration at Level V custody for 1 or more offenses that
totals 1 year or more, then that court must include as part of its sentence a period of custodial
supervision at either Level IV, III or II for a period of not less than 6 months to facilitate the
transition of the individual back into society. The 6-month transition period required by this
subsection may, at the discretion of the court, be in addition to the maximum sentence of
                                                2
       (4)    We review the denial of a motion for correction of an illegal sentence

for abuse of discretion.4 To the extent that the claim involves a question of law, we

review the issue de novo.5 A sentence is illegal if it exceeds statutory limits, violates

double jeopardy, is ambiguous with respect to the time and manner in which it is to

be served, is internally contradictory, omits a term required to be imposed by statute,

is uncertain as to its substance, or is a sentence that the judgment of conviction did

not authorize.6

       (5)    The Superior Court did not abuse its discretion by denying the motion.

The sentence did not exceed the applicable sentencing range for PFBPP. When a

person who has a prior violent felony conviction, as Jenkins did, is convicted of

PFBPP, the offense is a Class C felony,7 which carries a sentence of up to fifteen

years in prison.8 The Superior Court sentenced Jenkins to eight years in prison,

followed by two years of decreasing supervision. Title 11, Section 4204(l) requires

the court to impose “a period of not less than 6 months” of transition time; that

provision establishes a minimum, not a maximum, period of transition time. 9 If the




imprisonment established by the statute.”); Harris v. State, 2014 WL 791855 (Del. Feb. 25, 2014)
(“[W]here the original sentence imposed is the statutory maximum sentence, then the transition
period under Section 4204(l) may not exceed six months.”).
4
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
5
  Id.
6
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
7
  11 Del. C. § 1448(c), (e)(1).
8
  11 Del. C. § 4205(b)(3).
9
  Hackett v. State, 2016 WL 4091242, at *2 (Del. July 18, 2016).
                                               3
court imposes a prison term that is less than the maximum permitted by statute, as it

did in this case, the court may also impose a probationary period of more than six

months.10

       (6)     It is also clear from the transcript of the sentencing hearing that the

Superior Court imposed an eight-year, unsuspended term of imprisonment for the

PFBPP charge. We do not find Jenkins’s assertion that he understood that the

sentence would be suspended after three years to be credible. Jenkins was present

at sentencing and heard the court’s imposition of the sentence. Moreover, at the time

of Jenkins’s offense and sentencing, Section 1448 provided that a sentence imposed

under Section 1448(e) could not be suspended.11 The Superior Court therefore was

not permitted to suspend any part of the sentence it imposed for PFBPP, and the

sentence that Jenkins asserts that he believed he received would have been illegal.

In addition, this Court’s order affirming Jenkins’s conviction and sentence on direct

appeal recites the eight-year, unsuspended sentence and notes that the initial order

contained a clerical error that had been corrected.12 Thus, even if Jenkins had

misunderstood the court during the sentencing hearing, he would have been aware




10
   Id. at *2 & n.9.
11
   11 Del. C. § 1448(e)(4) (versions effective June 30, 2012 through Dec. 31, 2016).
12
   Jenkins, 2015 WL 1331555, at *1 & n.1. See also Brinkley v. State, 2018 WL 3385614 (Del.
July 10, 2018) (stating that correcting a sentence order to conform to the sentence actually imposed
by the Superior Court did not illegally enhance the sentence).
                                                 4
by March 2015, when his direct appeal was concluded, of the sentence that was

actually imposed.

      NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                   BY THE COURT:


                                   /s/ Gary F. Traynor
                                   Justice




                                     5